Citation Nr: 0521508	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  01-02 543A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to special monthly pension (SMP) based upon the 
need for regular aid and attendance or on account of being 
housebound.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel

INTRODUCTION

The veteran served on active duty from November 1959 to 
October 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied entitlement to SMP.

A notice of disagreement was received in January 2001.  A 
statement of the case was issued in February 2001, and a 
timely appeal was received in April 2001.

In a May 2003 rating decision, service connection for post-
traumatic stress disorder (PTSD) was denied by the RO.  That 
decision was not appealed.

In September 2003, the veteran appeared before the 
undersigned Veterans Law Judge at a travel board hearing held 
at the Oakland, California, RO.

In July 2004, the Board remanded the appeal for the 
following: 1) Issuance of a VCAA letter advising the veteran 
of what the evidence must show to establish entitlement to 
the benefit sought; 2) obtaining current VA medical records 
from the San Francisco VA Medical Center; and 3) obtaining a 
VA aid and attendance / housebound examination.


FINDINGS OF FACT

1.  The veteran has been rated as 60 percent disabled for non 
service-connected degenerative disc disease (DDD) of the 
cervical spine, post laminectomy and fusion, with 
radiculopathy of extremities.

2.  The veteran is not helpless or so nearly helpless as to 
require the regular aid and attendance of another person, nor 
is he housebound.

3.  The veteran is not confined or otherwise restricted to 
his dwelling or immediate premises.


CONCLUSION OF LAW

The criteria for special monthly pension are not met. 38 
U.S.C.A. § 1521, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.351, 3.352 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

In its July 2004 Remand, the Board found the VCAA letter 
previously issued by the RO to be inadequate.  Subsequently, 
in a July 2004 letter, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, of what part of that evidence he was to provide, 
and what part VA would attempt to obtain for him.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The letter also advised the veteran to let the RO know of any 
other evidence or information he thought would support his 
claim, and to send the RO any evidence in his possession that 
pertained to his claim.  Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112 (2004).  

It is noted that the original rating decision on appeal was 
issued in October 2000 and proper VCAA notification was not 
provided to the veteran until July 2004.  Therefore, the 
veteran did not receive a proper VCAA notice prior to the 
initial rating decision denying his claim.  Nonetheless, the 
Board finds that the lack of such a pre-decision notice is 
not prejudicial to the veteran.  VCAA notice was provided by 
the RO following the Board remand, and the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).

The Board further notes that the veteran is represented and 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices. Moreover, neither the veteran or his representative 
has alleged any prejudice with respect to the timing of the 
VCAA notification, nor has any been shown.  Mayfield v. 
Nicholson, No. 02-1077, U.S. Vet. App. (April 14, 2005).

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In its July 2004 Remand, the Board noted that the claim file 
did not include the veteran's VA medical records from the San 
Francisco VA Medical Center.  Subsequently, the RO obtained 
those records, and the claim file now includes all available 
post-service VA and private medical records identified by the 
veteran.

In its July 2004 Remand, the Board noted the need for an aid 
and attendance / housebound examination.  Subsequently, the 
RO arranged for such an examination and the veteran has now 
been afforded VA medical examinations in November 2000 and 
August 2004 in connection with his claim for SMP.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

Factual Background

The veteran is in receipt of pension based upon a December 
1999 rating decision that assigned him a 60 percent rating 
for non service-connected post-operative residuals of a 
laminectomy and fusion for degenerative disc disease of the 
cervical spine.

In November 2000, the veteran received a VA medical 
examination to determine the need for aid and attendance.  
The examining physician noted the veteran's chronic cervical 
spine neck pain and his use of a cane for gait stability.  
The physician specifically found that the veteran was able to 
get out of bed unassisted, walk around unassisted, dress and 
undress unassisted, keep clean and presentable unassisted, 
attend to the wants of nature unassisted, feed himself 
unassisted, bathe himself unassisted, and was mentally 
competent.  It was noted that the veteran's ability to walk 
without the assistance of another person was limited to 2-3 
blocks.

At his September 2003 hearing, the veteran said he lived 
alone in an apartment for senior disabled citizens.  He said 
that he wore a cervical collar about 50 percent of the time 
each day, had weakness and spasm of the upper extremities, 
and used a cane for balance.  The veteran stated that 
"Senior Services" came to his apartment once or twice a 
week to cook him a couple or three meals, vacuum, and help 
him with his laundry.  He said the Salvation Army brought him 
a hot meal once a day, except on weekends.  He said that one 
of his nine nieces took him to the bank and shopping every 
two to three weeks.  He reported he was able to walk by 
himself but, after two blocks, he needed to take a break.  He 
reported he was able to cook only sparingly because he could 
not stand for long periods of time.

In August 2004, the veteran received a VA medical examination 
to determine the need for aid and attendance.  The veteran's 
C-file, including his medical records, was reviewed in 
conjunction with the examination.

The veteran arrived on time, after a 35-minute bus ride from 
his apartment.  He reported a typical day starts with his 
waking up around 6:30, microwaving a meal, and watching TV 
until around 11 a.m. when the Salvation Army delivers a meal, 
which he will later eat for his evening meal.  After the 
Salvation Army leaves, the veteran walks a block and a half 
to a senior home where he eats lunch, talks with people, has 
coffee, and walks back to his 4th floor apartment.  He then 
watches TV, reads the newspaper, and heats up the meal the 
Salvation Army previously delivered to him.

The veteran said he did not have any significant vision 
impairment, had no problems dressing himself or washing up, 
and did not need assistance with bathing or showering, 
although he has a shower bench which he needs because of his 
inability to stand for prolonged periods of time.  Likewise, 
the veteran said he did not cook his own meals because of his 
inability to stand for prolonged periods of time.  He said he 
had no problems toileting.  He said he occasionally took 
Viagra for improvement of his sexual function.

Physical examination showed grossly intact upper and lower 
extremity strength with full range of motion and no evidence 
of decreased proximal muscle strength. The veteran was able 
to stand up from a sitting position without difficulty, and 
toe walk and heel walk without much difficulty.  A decrease 
in the quadriceps muscles in the left lower extremity was 
noted.  There was no difficulty with Romberg and no evidence 
of a pronator drift to indicate problems with balance.

The examining physician concluded that the veteran was 
ambulatory, does not need an attendant, and does not need 
help protecting himself from the dangers of the environment.  
The only activity of daily living where the veteran needs 
help is cooking, because of his inability to stand for 
prolonged periods of time.

Legal Criteria

Increased pension benefits are payable to a veteran who needs 
regular aid and attendance. 38 U.S.C.A. § 1521(d); 38 C.F.R. 
§ 3.351(a)(1). A veteran is in need of regular aid and 
attendance if he is helpless or so nearly helpless as to 
require the regular aid and attendance of another person. The 
criteria for establishing the need for aid and attendance 
include consideration of whether the veteran is blind or is 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; whether the person is a 
patient in a nursing home because of incapacity; or whether 
the veteran establishes a factual need for aid and 
attendance. 38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(b)(c).

In determining a factual need for aid and attendance, the 
following will be accorded consideration:  the inability of 
the claimant to dress or undress; the inability of the 
claimant to keep ordinarily clean and presentable; frequent 
need of adjustment of prosthetic or orthopedic appliances 
which the claimant cannot do; inability of the claimant to 
feed himself or herself; inability to attend to the wants of 
nature; and incapacity, physical or mental, of the claimant 
to protect from hazards or dangers incident to his or her 
daily environment.  The particular personal functions which 
the veteran is unable to perform should be considered in 
connection with his or her condition as a whole, and it is 
not required that all of the disabling conditions enumerated 
be found to exist before a favorable rating may be made.  It 
is only necessary that the evidence establish that the 
veteran is so helpless as to need regular aid and attendance, 
not that there be a constant need. 38 C.F.R. § 3.352(a).

"Bedridden" is a proper basis for a determination of a need 
for aid and attendance. It is that condition which, through 
its essential character, actually requires that the veteran 
remain in bed. The fact that the veteran has voluntarily 
taken to bed or that a physician has prescribed rest in bed 
for the greater or lesser part of the day to promote 
convalescence or cure will not suffice. 

A determination that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require them to be in bed. Such a determination must be 
based on the actual requirement of personal assistance from 
others. 38 C.F.R. § 3.352 (2003).

Increased pension benefits are payable to a veteran who is 
permanently housebound.  This requirement is met when the 
veteran is substantially confined to his or her dwelling and 
the immediate premises or, if institutionalized, to the ward 
or clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 C.F.R. 
§ 3.351(d).



Analysis

There is no evidence or record that the veteran has any 
significant vision problems, and he is not a patient in a 
nursing home.  

Consequently, the relevant bases for consideration for an 
award of special monthly pension based on the need for 
regular aid and attendance is whether the veteran is 
housebound and/or requires aid and attendance on a factual 
basis.  The veteran contends that he is housebound and does 
require aid and attendance on a factual basis, as he cannot 
do household chores and requires the assistance of others in 
various daily activities.

Notwithstanding the veteran's contention that he is 
housebound, he has consistently stated that he is able to 
walk two blocks before needing to take a break, walks a block 
and a half to and from a senior home each day, and goes to 
the bank and shopping with a niece once every two to three 
weeks.  

With respect to a factual basis for an award of aid and 
attendance, the evidence shows that the veteran is ambulatory 
and is not bedridden; is able to dress and undress himself; 
is able to keep himself ordinarily clean and presentable; 
does not need to adjust any prosthetic or orthopedic 
appliances; is able to feed himself; is able to attend to the 
wants of nature; and is able to protect himself from hazards 
or dangers incident to his daily environment.

Factually, the veteran was able to attend a hearing and a VA 
examination.  Furthermore, the veteran does not have a single 
disability rated as 100 percent disabling.  The Board accepts 
that the veteran has disability that limits his mobility and 
his ability to cook.  However, such evidence, even when 
viewed in the most favorable light establishes that he is not 
housebound or in the need of regular aid and attendance.  
Ultimately, this evidence is more probative than the 
unsupported testimony, even if sworn.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a grant of 
entitlement to special monthly pension based on the need for 
regular aid and attendance, there is no doubt to be resolved, 
and the claim must be denied. 



ORDER

Entitlement to special monthly pension based on the need for 
regular aid and attendance is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


